 

Case: 1:20-cv-01227-DCN Doc #: 2 Filed: 10/23/20 1 of 3. PagelD #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BRANDON LAMAR CAPRICE DAVIS, ) CASE NO. 1:20 CV 1227
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. )
) MEMORANDUM OF OPINION
WARDEN ED SHELDON, )
)
Respondent. )

Pro se Petitioner Brandon Lamar Caprice Davis filed this Petition for a Writ of Habeas
Corpus under 28 U.S.C. § 2241. Davis is serving a thirty-six month sentence imposed in November
2019 by the Richland County Court of Common Pleas for failing to register as a sexual offender and
provide notice of his address. He contends he was not required to register. He indicates the appeal
of this conviction is still pending in the Ohio Fifth District Court of Appeals. For the reasons stated
below, this Petition is dismissed without prejudice for failure to exhaust state court remedies prior
to filing this habeas action.

For a writ of habeas corpus, a Petitioner must overcome several procedural hurdles.
Specifically, the Petitioner must surmount the barriers of exhaustion, procedural default, and time

limitation. At issue here is the exhaustion requirement.

 
 

Case: 1:20-cv-01227-DCN Doc #: 2 Filed: 10/23/20 2 of 3. PagelD #: 16

As a general rule, a state prisoner must exhaust all possible state remedies or have no
remaining state remedies before a federal court will review a Petition for a Writ of Habeas Corpus.
28 U.S.C. § 2254(b) and (c); see Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion is fulfilled once
a state supreme court provides a convicted defendant a full and fair opportunity to review his or her
claims on the merits. O'Sullivan v. Boerckel, 526 U.S. 838 (1999); Rust v. Zent, 17 F.3d 155, 160
(6th Cir. 1994); Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990). To be properly
exhausted, each claim must have been “fairly presented” to the state courts, meaning the state courts
must be given the opportunity to see both the factual and legal basis for each claim. See e.g. Wagner
v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Frazier v. Huffman, 343 F.3d 780, 797 (6th Cir. 2003).

See Coleman, 501 U.S. at 735.

Petitioner acknowledges that his direct appeal is still pending in the Ohio Court of Appeals.
He has not exhausted his state court remedies. Moreover, he does evade the exhaustion requirement
by filing the Petition under 28 U.S.C. § 2241 rather than § 2254. When a state prisoner files a
habeas petition to challenge a state conviction or sentence, § 2254 and all associated statutory
requirements apply no matter what statutory label the prisoner has given the case. This makes §
2254 the exclusive vehicle for prisoners in state custody who wish to challenge a state conviction
or sentence. Greene v. Tennessee Dep’t of Corr., 265 F.3d 369, 371 (6th Cir. 2001).

Accordingly, the Petition for a Writ of Habeas Corpus is dismissed without prejudice
pursuant to Rule 4 of the Rules Governing Section 2254 Cases. Further, the Court CERTIFIES
pursuant to 28 U.S.C. §1915(a)(3) that an appeal from this decision could not be taken in good faith,
and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253;

Fed.R.App.P. 22(b).

 
 

Case: 1:20-cv-01227-DCN Doc #: 2 Filed: 10/23/20 3 of 3. PagelD #: 17

IT IS SO ORDERED.

     
 

     

 

\ ce.
AYWWWAA + VV
DONALD C. NUGENT

UNITED STATES DISTRICT JUDGE

 

 
